IN THE SUPREME COURT OF THE STATE OF DELAWARE

MICHAEL A. BAILEY,1                           §
                                              §
         Petitioner Below,                    §   No. 333, 2016
         Appellant,                           §
                                              §   Court Below—Family Court
         v.                                   §   of the State of Delaware
                                              §
JACKIE J. JACKSON,                            §   File No. CN08-05031
                                              §   Petition Nos. 13-38057, 14-05488,
         Respondent Below,                    §   and 14-16798
         Appellee.                            §

                               Submitted: July 20, 2016
                               Decided:   August 9, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                            ORDER

         This 9th day of August 2016, it appears to the Court that:

         (1)    We have before us an application for interlocutory review of a Family

Court order, dated May 10, 2016, denying Michael A. Bailey’s motion for

discovery of an ex parte communication in visitation, rule to show cause, and

custody proceedings. In a well-reasoned order dated June 30, 2016 and filed with

this Court on July 20, 2016, the Family Court carefully considered the Rule 42(b)

criteria and explained why interlocutory review was not warranted.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      (2)    Applications for interlocutory review are addressed to the sound

discretion of this Court. In the exercise of its discretion, the Court has concluded,

for the reasons stated by the Family Court, that the application for interlocutory

review does not meet the requirements of Rule 42 and should be refused.

      NOW, THEREFORE, IT IS ORDERED that the interlocutory appeal is

REFUSED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice




                                         2